Citation Nr: 0113484	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
December 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision from the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for a back injury.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back injury in December 1998 and notified the veteran of that 
decision by letter; he did not perfect a timely appeal.  

2.  Evidence received since the December 1998 decision is 
duplicative of previously considered evidence or not 
probative of the issue of entitlement to service connection 
for a back injury.  


CONCLUSIONS OF LAW

1.  The December 1998 decision that denied entitlement to 
service connection for a back injury is final.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2000).  

2.  The evidence received since the December 1998 decision is 
not new and material evidence; the claim of entitlement to 
service connection for a back injury is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO first denied entitlement to service connection for a 
back injury in December 1998, and the veteran did not perfect 
a timely appeal.  The veteran filed a new application to 
reopen the claim in August 2000.  The RO denied reopening the 
claim in September 2000, and the veteran perfected a timely 
appeal.  

At the time of the December 1998 decision, the RO considered 
the evidence, which included service department records, 
service medical records, lay statements, a post-service 
medical bill, and post-service medical records.  Service 
department records show that the veteran worked as a truck 
driver, bulldozer operator, and carpenter in service and that 
he served overseas in the 116th Naval Construction Battalion.  
Service medical records show that the veteran's 
musculoskeletal system was deemed normal and the veteran had 
no disqualifying abnormalities at the July 1943 induction 
examination, and his spine was deemed normal at the December 
1945 separation examination.  Service medical records show no 
in-service diagnosis, treatment, or complaints of a back 
injury.  The veteran's July 1998 application for service 
connection asserts that he injured his back in service in 
1945.  His December 1998 statement asserts that he was 
treated for lower back pain in Hawaii in January 1944 and in 
Japan in 1945 soon after the bombing of Nagasaki.  He alleges 
that there were no medical records for treatments in Japan 
because he was treated in a sick bay.  He further alleges 
that post-service medical records related to Workers 
Compensation claims are no longer available.  A March 1998 
medical bill from Cottonwood Medical Center shows that the 
veteran participated in a pain program.  The March 1998 
medical records from Wasatch Internal Medicine show that the 
veteran was examined for back pain with radiculopathy.  The 
magnetic resonance imaging impression was at L3-4, moderate 
disc and moderate facet arthropathy with ligamentous 
hypertrophy causing a moderately severe central stenosis and 
mild bilateral foraminal stenosis; at L4-5, a moderately 
advanced disc degeneration and mild facet arthropathy causing 
a mild central stenosis and mild to moderate bilateral 
foraminal narrowing; and changes of mild disc degeneration at 
L2-3 and L5-S1 without focal disc pathology.  

The RO considered this evidence and denied entitlement to 
service connection for a back injury in December 1998.  This 
decision became final because the RO notified the veteran of 
the decision by letter dated December 29, 1998, and the 
veteran did not perfect a timely appeal.  Although the 
veteran filed a timely notice of disagreement in March 1999 
and the RO mailed a statement of the case to the veteran soon 
after in March 1999, a substantive appeal was not filed until 
August 2000, well past the December 29, 1999 filing deadline.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (b)(1), 
(d)(3) (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.302, 
20.1103.  Later in August 2000, the veteran filed a new 
application to reopen the claim.  The September 2000 decision 
denied reopening the claim, and the veteran timely appealed.  

New and material evidence has not been submitted to reopen 
the claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The only new evidence submitted since December 1998 is an 
April 1951 private 
x-ray; April 1951, March 1952, and February 1969 Workers 
Compensations claims and examination reports; a March 1999 
authorization to release medical records from FHP; an August 
2000 lay statement from the veteran's service friend; and lay 
statements from the veteran and his representative.  

The April 1951 private x-ray and April 1951, March 1952, and 
February 1969 Worker's Compensation claims and examinations 
reports are not probative of the issue of entitlement to 
service connection.  Instead, examiners attributed the 
veteran's complaints of back pain and strain of the lower 
dorsal spine, subluxation of T9 and T11 vertebrae, and a 
sprain of the lumbar spine to three specific lifting and back 
twisting incidents at the veteran's weather-stripping job 
over 5-20 years after service.  There is no medical opinion 
to show otherwise, and the veteran, as a lay person, is not 
competent to diagnose the cause of a back disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
March 1999 authorization to release medical records from FHP 
from the 1980s is not material because it duplicates the 
veteran's prior assertion that he received treatment from 
private doctors many years after service, a fact that is not 
in dispute.  

The August 2000 lay statement from the veteran's service 
friend is not probative of the issue of entitlement to 
service connection because it asserts that military medical 
personnel told the veteran that he could no longer operate 
heavy equipment because of back pain in service.  Hearsay 
medical evidence transmitted by a lay person is not 
sufficient to establish service connection because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Kirwin v. Brown, 8 Vet. App. 148, 153 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Even if in-
service back pain had been documented, which it was not, pain 
without a diagnosed or identifiable underlying condition does 
not in and of itself constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Although sincere, the veteran's 
service friend is also a lay person who is not competent to 
render a medical diagnosis or opinion that relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The other lay statements since 
December 1998 are not material because they confirm the 
unavailability of medical records from three deceased private 
doctors from the 1940s and 1950s, inaccurately assert that 
the veteran received no military separation examination, or 
repeat pre-December 1998 assertions that the veteran injured 
his back in service.  

The claim is not reopened because the evidence received since 
December 1998 is duplicative of previously considered 
evidence or not probative of the issue of entitlement to 
service connection for a back injury.  



ORDER

New and material evidence not having been submitted, the 
claim is not reopened, and entitlement to service connection 
for a back injury remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

